BY THE COURT.
Epitomized Opinion
Action for writ of mandamus to compel Boar™ of Education of Allen township to transport pupils to a high school outside said township or to pay their board, lodging and tuition in such high school. 7764-1 GC. is in substance:
Boards of Education shall provide work in high school branches at some school within four miles of the residence of each child who has completed the grade school curriculum except those who live within four miles of a high school, and those for whom transportation to a high school has .been provided.
The Common Pleas allowed a peremptory writ of mandamus. Error was prosecuted to this court. Held:
There is no mandatory duty prescribed in the statute requiring Boards of Education to furnish, transportation to a high school outside the town-’ ship or school district. The duty is to furnish high school work. It is only where the statute expressly or .clearly provides a mandatory duty that the court will interfere. Judgment reversed and petition dismissed.